 



Exhibit 10.2
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into as of August 14, 2007 (the “Effective Date”) among SUPERIOR
OFFSHORE INTERNATIONAL, INC., a Delaware corporation as successor by merger to
Superior Offshore International, L.L.C. (“Borrower”), JPMORGAN CHASE BANK, N.A.,
for itself, as Lender and as Administrative Agent for the Lenders (in such
capacity, the “Agent”).
     WHEREAS, Borrower, Agent and Lenders are parties to that certain Credit
Agreement, dated as of February 27, 2007, as amended by that certain First
Amendment to Credit Agreement, dated June 18, 2007 (“First Amendment”) (as
further amended, restated or modified from time to time, the “Credit
Agreement”); and
     WHEREAS, Borrower has requested that the Credit Agreement be further
amended as set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
Definitions
     Section 1.01 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement, as amended hereby.
ARTICLE II
Amendments
     Section 2.01 Amendment to Section 2.05(c). Effective as of the Effective
Date, Section 2.05(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Any provision of this Agreement to the contrary notwithstanding, at the request
of the Borrower, the Administrative Agent may in its sole discretion (but with
absolutely no obligation), make Revolving Loans to the Borrower, on behalf of
the Revolving Lenders, in amounts that exceed Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to Borrower’s failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances shall constitute ABR Borrowings. The authority of the
Administrative Agent to make Overadvances is

 



--------------------------------------------------------------------------------



 



limited to an aggregate amount not to exceed $2,000,000 at any time, no
Overadvance may remain outstanding for more than thirty (30) days and no
Overadvance shall cause any Revolving Lender’s Revolving Exposure to exceed its
Revolving Commitment; provided that, notwithstanding anything to the contrary in
the foregoing, so long as no unwaived (in writing) Event of Default has occurred
and is continuing, the Administrative Agent shall make Overadvances in an
aggregate amount not to exceed $7,500,000 at any time for a period of time
beginning on August 14, 2007 until the earlier of (i) September 14, 2007 and
(ii) the date that the Export-Import Bank of the United States has guaranteed
certain foreign accounts receivable for the benefit of the Lenders under a
transaction specific revolving loan facility in an amount not less than
$7,500,000 (such period of time, the “Permitted Overadvance Period”); provided,
further, the Required Lenders may at any time (other than during the Permitted
Overadvance Period) revoke the Administrative Agent’s authorization to make
Overadvances. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof.”
     Section 2.02 Amendment to Section 6.17(a). Effective as of the Effective
Date, Section 6.17(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio, determined for any period of four consecutive fiscal quarters to
be less than 1.2 to 1.0 as of the end of each fiscal quarter; provided, however,
that for the quarter ending September 30, 2007 such ratio shall not be less than
0.80:1.0.”
ARTICLE III
Conditions Precedent
     Section 3.01 Conditions. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent (such date on which such
conditions are satisfied being the “Effective Date”), unless specifically waived
by Agent and Lenders.
     (a) Agent shall have received all of the following documents, each document
(unless otherwise indicated) being dated the date hereof, duly authorized,
executed and delivered by the parties thereto, and in form and substance
reasonably satisfactory to Agent and Lenders:
     (i) this Amendment;
     (ii) such additional documents, instruments and information as Agent or
Lenders or their legal counsel may reasonably request.

2



--------------------------------------------------------------------------------



 



     (b) The representations and warranties contained in the Credit Agreement
and/or in the other Loan Documents in each case, as Modified hereby (herein
defined) and as contained herein shall be true and correct as of the Effective
Date as if made on such date, except to the extent such representations and
warranties (i) relate to any matter with respect to which written notice has
been given to Agent and/or Lenders by Loan Parties pursuant to and in accordance
with the Credit Agreement or (ii) which by their terms expressly speak as of an
earlier date;
     (c) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent, Lenders and
their legal counsel; and
     (d) Agent shall have received a fee in the amount of $150,000, which shall
be fully earned, nonrefundable and payable on the Effective Date.
     Section 3.02 The term “Modified” as used herein shall mean and include
expressly amended or modified, as the case may be, and shall include correlative
meanings thereof; provided however, for the avoidance of doubt, the term
“Modified” shall not include any waivers that are subsequently terminated and of
no longer of any force and effect pursuant to the terms hereof.
ARTICLE IV
No Waiver
     Section 4.01 No Waiver. Except as specifically set forth herein, nothing
contained in this Amendment or any other communication between Agent and
Borrower will be a waiver of any present or future violation, Default or Event
of Default under the Credit Agreement or any other agreement executed in
connection therewith (the “Other Agreements”), including, without limitation,
any present or future Default or Event of Default arising under Section 6.17(a)
and Section 5.01(c) of the Credit Agreement. Nothing contained in this Amendment
or any other communication between Agent and Borrower will directly or
indirectly in any way whatsoever either: (i) impair, prejudice or otherwise
adversely affect Agent’s right at any time to exercise any right, privilege or
remedy in connection with the Credit Agreement or any Other Agreements, (ii)
except as set forth herein, amend or alter any provision of the Credit Agreement
or any Other Agreement or any other contract or instrument, or (iii) constitute
any course of dealing or other basis for altering any obligation of Borrower
under the Credit Agreement or any Other Agreement or any right, privilege or
remedy of Agent under the Credit Agreement or any Other Agreement or any other
contract or instrument.
ARTICLE V
Ratifications, Representations and Warranties
     Section 5.01 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and

3



--------------------------------------------------------------------------------



 



except as Modified and superseded by this Amendment, the terms and provisions of
the Credit Agreement are each ratified and confirmed and shall continue in full
force and effect. Additionally, Borrower hereby ratifies and confirms its
agreements under the Credit Agreement and the other Loan Documents, in each case
as Modified hereby, as of each of the date hereof, the Effective Date. Borrower
hereby agrees that all Liens and security interests securing payment of the
Obligations are hereby collectively renewed, ratified and brought forward as
security for the payment and performance of the Obligations, as the same may
have been Modified by this Amendment and the documents executed in connection
herewith, in each case as of each of the Effective Date.
     Section 5.02 Representations and Warranties. Borrower hereby represents and
warrants to Agent and Lenders as of the date hereof and the Effective Date that
(i) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite corporate action on the part of the Borrower and
will not violate the certificate/articles of incorporation or other analogous
formation documents of the Borrower (ii) the representations and warranties
contained in the Credit Agreement, and any other Loan Document, in each case as
Modified hereby, are true and correct on and as of the date hereof and as of the
Effective Date as though made on and as of such date, except to the extent any
such representations and warranties (A) relate to any matter with respect to
which written notice has been provided by the Borrower pursuant to and in
accordance with the Credit Agreement or (B) which by their terms expressly speak
as of an earlier date, (iii) no Default or Event of Default has occurred and is
continuing under the Credit Agreement or the Loan Documents, each as Modified
hereby, (iv) Borrower has not amended its certificate/articles of incorporation
or other analogous formation document or bylaws or other analogous charter or
organizational documents after April 18, 2007.
ARTICLE VI
Miscellaneous
     Section 6.01 Survival of Representations and Warranties. All
representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, in each
case, as Modified hereby, and no investigation by Agent or any Lender or any
closing shall affect the representations and warranties or the right of Agent or
Lenders to rely upon them.
     Section 6.02 Reference to Credit Agreement; Obligations. Each of the Loan
Documents, including the Credit Agreement and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement or
any other Loan Documents shall mean a reference to the Credit Agreement or such
other Loan Document, in each case as Modified hereby. Borrower acknowledges and
agrees that its obligations under this Amendment and the Credit Agreement, as
amended hereby, constitute “Obligations” as defined in the Credit Agreement and
as used in the Loan Documents.

4



--------------------------------------------------------------------------------



 



     Section 6.03 Expenses. As provided in the Credit Agreement, Borrower agrees
to pay on demand all reasonable costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the
reasonable costs and fees of Agent’s legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement or any other Loan Document, in each case
as Modified hereby.
     Section 6.04 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable. Furthermore,
in lieu of each such invalid or unenforceable provision there shall be added
automatically as a part of this Amendment a valid and enforceable provision that
comes closest to expressing the intention of such invalid unenforceable
provision.
     Section 6.05 APPLICABLE LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     Section 6.06 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of Agent, Lenders, the Borrower and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender.
     Section 6.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     Section 6.08 Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.
     Section 6.09 Release. BORROWER ACKNOWLEDGES THAT, BASED ON THE FACTS AND
CIRCUMSTANCES KNOWN TO BORROWER AS OF THE DATE HEREOF, IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER RESULTING FROM THE CREDIT AGREEMENT, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDERS. BORROWER HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT AND LENDER, THEIR RESPECTIVE
PREDECESSORS, OFFICERS, DIRECTORS,

5



--------------------------------------------------------------------------------



 



EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
IN EACH CASE, TO THE EXTENT (A) KNOWN, ANTICIPATED OR SUSPECTED BY BORROWER AS
OF THE DATE HEREOF AND (B) RESULTING FROM THE CREDIT AGREEMENT, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, WHETHER FIXED, CONTINGENT, OR CONDITIONAL, AT LAW
OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW HAVE AGAINST AGENT AND ANY LENDER,
THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY LOANS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
     Section 6.10 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed on the Effective Date.

            BORROWER:

SUPERIOR OFFSHORE INTERNATIONAL, INC.
      By:   /s/ Roger D. Burks         Name:   Roger D. Burks        Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            AGENT:

JPMORGAN CHASE BANK, N.A.
Individually, as Administrative Agent and Lender
      By:   /s/ Christy West         Name:   Christy West        Title:   Vice
President     

 